Title: From Alexander Hamilton to Elizabeth Hamilton, [16 October 1781]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[Yorktown, Virginia, October 16, 1781]
Two nights ago, my Eliza, my duty and my honor obliged me to take a step in which your happiness was too much risked. I commanded an attack upon one of the enemy’s redoubts; we carried it in an instant, and with little loss. You will see the particulars in the Philadelphia papers. There will be, certainly, nothing more of this kind; all the rest will be by approach; and if there should be another occasion, it will not fall to my turn to execute it.
